UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  --------------------------------------x
                                                                             :
UNITED STATES OF AMERICA                                                     :   Case No. 1:90-cr-00446-FB
                                                                             :
          -against-                                                          :
                                                                             :
ANTHONY CASSO                                                                :   MOTION FOR LEAVE TO
                                                                             :   WITHDRAW AS COUNSEL
                                            Defendant.                       :
                                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          PLEASE TAKE NOTICE that, pursuant to Local Criminal Rule 1.2 and upon the accompanying

Declaration of Qais Ghafary, I hereby move this Court to withdraw my appearance for defendant

Anthony Casso, and to remove my name from the ECF service lists in the above-captioned action.



 Dated: New York, New York                                        By:      /s/ Qais Ghafary
        May 13, 2021                                                        Qais Ghafary
                                                                            SIDLEY AUSTIN LLP
                                                                            787 Seventh Avenue
                                                                            New York, New York 10019
                                                                            (212) 839-5300
                                                                            qghafary@sidley.com

                                                                            Attorney for Anthony Casso
